Citation Nr: 1727171	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-28 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for hypertension (HTN).

3.  Entitlement to service connection for kidney cancer, to include as a result of herbicide exposure and/or secondary to service-connected prostate cancer.

4.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from February 9, 2006, to January 12, 2010, as 70 percent disabling from January 13, 2010, to May 7, 2014, and as 100 percent disabling thereafter.

5.  Entitlement to a total disability rating by reason of individual unemployability (TDIU), prior to March 11, 2013.  




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 


FINDINGS OF FACT

1.  In May 2017, the Veteran, by and through his representative, submitted a written statement withdrawing his appeal of entitlement to service connection for OSA.

2.  In May 2017, the Veteran, by and through his representative, submitted a written statement withdrawing his appeal of entitlement to service connection for HTN.

3.  In May 2017, the Veteran, by and through his representative, submitted a written statement withdrawing his appeal of entitlement to service connection for kidney cancer.

4.  In May 2017, the Veteran, by and through his representative, submitted a written statement withdrawing his appeal of increased rating for PTSD.

5.  In May 2017, the Veteran, by and through his representative, submitted a written statement withdrawing his appeal of entitlement to TDIU prior to March 11, 2013.  


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal of the claim of entitlement to service connection for OSA have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016). 

2.  The criteria for withdrawal of the appeal of the claim of entitlement to service connection for HTN have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016). 

3.  The criteria for withdrawal of the appeal of the claim of entitlement to service connection for kidney cancer have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016). 

4.  The criteria for withdrawal of the appeal of the claim of entitlement to an increased disability rating for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016). 

5.  The criteria for withdrawal of the appeal of the claim of entitlement to a TDIU prior to March 11, 2013, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  A withdrawal may also be initiated by the Veteran's authorized representative.  Where, as here, an appeal withdrawal is received after the case has been transferred to the Board, the withdrawal does not become effective until the issue is dismissed by the Board.  Id. at § 20.204(b)(3).  

In a letter dated in April 2017, the Veteran was notified that his appeal has been returned to the Board.  Subsequently, in a written statement dated in late-May 2017, the Veteran, by and through his representative, withdrew his claims of entitlement to service connection for OSA, HTN, and kidney cancer; his claim for increased disability rating for PTSD; and his claim to a TDIU prior to March 11, 2013.  The Veteran "thus withdraws all pending appeals before the Board."  In light of the Veteran's expressed desire to withdraw all of his pending appeals before the Board, no further action in regards to these claims need be taken.  Accordingly, the Veteran's claims of entitlement to service connection for OSA, HTN, and kidney cancer; his claim for increased disability rating for PTSD; and his claim to a TDIU prior to March 11, 2013, are hereby dismissed.

ORDER

The appeal of the claim for entitlement to service connection for OSA is dismissed.

The appeal of the claim for entitlement to service connection for HTN is dismissed.

The appeal of the claim for entitlement to service connection for kidney cancer, to include as a result of herbicide exposure and/or secondary to service-connected prostate cancer, is dismissed.

Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) prior to May 7, 2014, is dismissed.

Entitlement to a TDIU prior to March 11, 2013, is dismissed. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


